Citation Nr: 0211854	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for status post meniscectomy of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the left knee.

3.  Entitlement to a compensable disability evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Charles G. Wright, Jr., 
Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which granted a 10 percent disability 
evaluation for status post meniscectomy of the left knee, and 
denied a compensable disability evaluation for hemorrhoids.

By rating decision dated in March 2000, the RO granted a 
separate rating of 10 percent for the veteran's left knee 
arthritis.  The Board thereafter remanded the case in March 
2001, to have the veteran re-examined and for additional 
development and re-adjudication of his claims on appeal 
pursuant to the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which was enacted during the 
pendency of the veteran's appeal and is currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
All the requested development was accomplished, and the case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The status post meniscectomy of the left knee is 
currently manifested by no more than mild  recurrent 
subluxation or lateral instability.

3.  The arthritis of the left knee, even when considering 
function loss caused by objective evidence of pain and flare-
ups, results in not more than 45 degrees limitation of 
flexion and/or 10 degrees limitation of extension.

4.  It is not shown that the service-connected hemorrhoids 
are currently more than mild or moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for status post meniscectomy of the 
left knee are not met.  38 U.S.C.A. § 1155, 5107(b) (West 
1991 and West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Part 4, Diagnostic Code 5257 (2001).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for arthritis of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5003, 5260, 5261 (2001).

3.  The criteria for entitlement to a compensable disability 
evaluation for hemorrhoids are not met.  38 U.S.C.A. § 1155 
(West 1991 and West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Part 4, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, because the above referenced 
VCAA was enacted during the pendency of this appeal, it is 
applicable to the claims on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also noted, at the outset, 
that the final rule implementing the VCAA, which is also 
applicable to this appeal, was published on August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claims for 
increased ratings for his service-connected left knee 
disabilities and hemorrhoids.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
and the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claims for 
increased ratings, and of the specific reasons for denying 
his claims.  The RO has also made all possible efforts to 
assist the veteran in the development of his claims and to 
accommodate his requests.  For instance, a letter dated in 
April 1999 reveals that the RO provided the veteran with 
copies of his service medical records, which he had 
requested.  The RO also scheduled the veteran for a Travel 
Board Hearing that was scheduled to be conducted in February 
2001, but the veteran failed to report.  Also, by letter 
dated in February 2001, the RO notified the veteran that his 
appeal was being certified to the Board, and advised him of 
his right to submit additional evidence or argument within 90 
days.  Thereafter, by letter dated in April 2001, the RO 
notified the veteran of the enactment of the VCAA, advised 
him regarding VA's re-defined duties to assist and notify, 
and specifically told him of the evidence that was needed to 
substantiate his claims, and of the steps he needed to take 
in order to have a complete application for benefits.  The RO 
also scheduled the veteran for VA medical examinations that 
were conducted in March 1998, January 2000, and February 
2002, and secured copies of all records identified as 
pertinent to his claims on appeal.

In addition to the above, it is noted that the veteran was 
advised, in the rating decision on appeal, the Statement of 
the Case, and the two Supplemental Statements of the Case 
that were issued during the pendency of the appeal, of the 
RO's rationale for the denial of his claims for increased 
ratings, and of the evidence that was needed to warrant the 
specific benefits sought on appeal.  The veteran has not 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Factual background

According to a March 1998 VA joints medical examination 
report, the veteran stated that he injured his left knee 
during service, as a result of which he underwent a 
meniscectomy.  Since that injury, he said he had experienced 
progressive weakness, swelling, pain, and locking of the knee 
with the type of work that he did.  There would also be 
increased pain with exposure to cold weather.  The knee had 
locked up several times if he bent backwards too far.  The 
veteran said, however, that he had received no medical 
treatment since his initial surgery of 1972 or 1973, as he 
had accepted the fact that his knee was going to hurt and he 
had lived with it.  Flare-ups occurred after four or five 
hours of constant standing and moving while working as a 
carpenter.  The pain would subside after rest, but it would 
come back as he continued to work and do his normal 
activities.  Swelling would develop if he worked on his legs 
continuously for seven to ten days, and he would then require 
elevation and rest.  He used no crutches, braces, canes, or 
corrective shoes, and there had been no episodes of 
dislocation.

On physical examination, the above report reveals that the 
left knee had flexion to 107 degrees, and extension to 22 
degrees, with pain at 45 degrees of flexion.  There was 
crepitance on range of motion, but there was no edema or 
effusion.  There was tenderness of the left patella and left 
hamstring tendons, but there was no instability of medial or 
collateral ligament testing in valgus and varus position.  
Lachman's test was negative, as well as McMurray's and 
Drawer's tests.  There was no gait abnormality, but the 
veteran had some pain while squatting.  He was wearing tennis 
shoes and there was no abnormal wear noted on the soles of 
the shoes.  Well-healed surgical scars were noted on the 
knee.  No ankylosis was present, and there was no leg length 
discrepancy.  The diagnoses were listed as meniscal injury, 
status post left lateral meniscectomy in 1972, osteoarthritis 
of the left knee involving tibial spines and patella, and 
left patellar tendonitis.

On VA joints medical examination in January 2000, the veteran 
said that his problems with his left knee had worsened and 
that he wanted his left knee, which because of pain and 
swelling made him lose days of work, to be fixed.  It was 
noted that he had also reported for an hemorrhoid examination 
but that he said that "everybody had hemorrhoids" and that 
he did not need them to be checked.  Regarding his left knee, 
the veteran reported pain, weakness, stiffness, and swelling 
all the time while at work, as well as feelings of heat, 
instability, giving way, and locking when bending his knee 
backwards.  He also reported fatigability and lack of 
endurance, and said that he had been to an emergency room two 
months ago because of swelling of the left knee.  During 
flare-ups of pain, the pain was about "8/10."  This 
occurred every other day, and was improved with rest.  
Precipitating factors included climbing ladders, bending, and 
being on his feet a lot.  Alleviating factor was resting for 
a couple of days before going back to work.  His functional 
ability, according to the veteran, was limited.  There were 
no episodes of dislocation, but only locking, and no 
constitutional symptoms of inflammatory arthritis.

The above report further reveals that, on physical 
examination, there was slight weakness of the left knee, 
especially when pushing the left shin forward during passive 
and active range of motion against gravity and strong 
resistance.  The veteran reported pain at the popliteal area 
during this process.  There was pain on flexion and 
extension.  The veteran was able to bend the knee to 85 
degrees but would not do it further because he was scared of 
locking.  There was pain to palpation of the patellofemoral 
area and the medial area of the knee.  There was some warmth 
noted at the medial area of the knee, and some weakness to 
extension against resistance.  There was no redness noted, 
but there was guarding of movement.  There was a grating and 
popping sound during extension and flexion.  Gait was steady, 
and there was no limitation with standing and walking.  There 
were no ankylosis, leg length discrepancy, or constitutional 
signs of inflammatory arthritis.  During valgus and varus 
movement, there was no "motion."  During Lachman's test 
there was only slight instability.  McMurray's test showed 
tenderness.  The diagnoses were listed as status post left 
knee meniscectomy, and osteoarthritis, per X-Rays of March 
1998, as well as some degenerative changes of the 
patellofemoral compartment, per X-Rays of January 2000.  It 
was also noted that the veteran refused examination of the 
rectum and anus.

A September 2000 VA orthopedic clinic consultation report 
reveals complaints of left knee pain, which had progressed 
since the veteran's inservice injury in 1972.  The pain was 
significantly exacerbated when, because of job requirements, 
the veteran had to climb up to 12 flights of stairs 
repetitively during the day.  The veteran said that the left 
knee pain, which was located underneath his patella on either 
side of the kneecap, was becoming almost intolerable.  The 
veteran had tried Aleve, which helped "a little bit," but 
the pain would always come back.  On physical examination, 
there was no significant effusion, and the medial collateral 
ligament and anterior cruciate ligament were stable.  There 
was a definitive end-point on Lachman's and anterior drawer 
test, as well as crepitus with range of motion in the 
patellofemoral joint.  There was slight medial joint line 
tenderness, and the veteran was tender on both the medial and 
lateral aspects of the patella, and above the patella.  There 
was no lateral joint line tenderness and no pivot shift test.  
X-Rays showed medial compartment joint narrowing, with 
preservation of the articular space, and there was joint 
narrowing of both knees, more significant on the left.  There 
was no significant osteophytosis, and no sclerosis of the 
bone.  The assessment and plan were listed as follows:

ASSESSMENT AND PLAN:  [The veteran] has 
early osteoarthritis of the left knee and 
has fairly significant patellofemoral 
syndrome as one would expect from his 
stair climbing at work.  He was 
instructed to take Naproxyn b.i.d. and 
given a referral for physical therapy for 
quadriceps and hamstring stretching and 
strengthening.

He will not benefit from any bracing and 
he seems to be tracking the 
patellofemoral joint very normally.   He 
does not have any obvious meniscal 
derangement at this point.  His medial 
joint line tenderness is most likely a 
result of his osteoarthritis.

If [the veteran] has persistent medial 
joint line pain and/or develops recurrent 
effusions, we may consider getting an 
MRI.  However, at this point it seems 
that his primary problem is 
patellofemoral syndrome.

On VA rectum and anus medical examination in February 2002, 
the examiner noted that the veteran's claims file revealed a 
history of a hemorrhoidectomy in 1974.  The veteran reported 
that he did not have much problem with his hemorrhoids, and 
denied any recent bleeding, but reported later that he had at 
times bleeding, two or three times a week.  The examiner 
noted that there was sphincter control, and no incontinence 
or bowel movement.  The veteran denied any fecal leakage, 
reported occasional bleeding twice a week, and said that he 
would have constipation three days at a time, with no bowel 
movements.  The veteran denied any current treatment.  Rectum 
and anus were described as intact.  There were skin tags 
along 9 o'clock, 10 o'clock, and 11 o'clock, but there were 
no signs of fissures or bleeding, nor evidence of a 
thrombosed hemorrhoid.  Guaiac test was negative, with good 
control.  Barium enema was requested, but the veteran 
declined to have this test.  The diagnosis was listed as 
hemorrhoids, status post hemorrhoidectomy, and the examiner 
noted that rectal bleeding could be from any cause such as 
internal or external hemorrhoids, colon polyps, or colon 
cancer and that, despite the veteran's complaints of a 
history of constipation problems, he declined a barium enema 
and a colonoscopy.

On VA joints medical examination in February 2002, the 
veteran denied any current medical treatment and said that he 
took Aleve from time to time.  He would take six to seven 
tablets when the pain was worse.  During flare-ups episodes, 
the pain would be a seven or an eight, and this would occur 
twice a week.  Walking was a precipitating factor.  The 
veteran said that his work required a lot of walking and that 
he needed to work, so he had to bear the pain of his knee.  
An alleviating factor would be rest, when not working.  The 
pain limited the amount of time the veteran had to do his job 
and other activities when he was not working, which made him 
feel miserable.  The veteran reported subluxation twice a 
year, and denied inflammatory arthritis.  The pain limited 
his climbing ability, which affected his job, which required 
stair climbing.

The report of the above examination also reveals that, on 
physical examination, the veteran, a well-developed 
individual in no apparent distress, guarded the movements 
with his left knee.  When getting out of a chair, he would 
have to pull himself up and, when climbing the examining 
table, he would climb with his right knee first, while 
guarding his left knee movements.  During passive and active 
range of motion against gravity and strong resistance, there 
was some guarding of movement of the left knee.  Active and 
passive movements were both accomplished from zero to 70 
degrees.  The veteran would go no further than 70 degrees 
because he did not want to increase the pain.  He stopped 
when pain began, and he showed some increasing pain during 
extension and flexion of the left knee during Lachman's, 
McMurray, and varus-valgus movements.  There was pain during 
flexion and extension of the left knee, and guarding of 
movement, as well as some weakness, as compared to the right 
knee.  The veteran complained of tenderness above the 
patellar and lateral areas of the left knee, but denied 
tenderness to the patellofemoral joint.  There was "some 
crackling sound" when palpating the left patella and during 
flexion and extension, and a popping sound and an increased 
grating sound during palpation.  There was no heat or redness 
noted.  Gait was slightly unsteady when the veteran first 
started walking and with a slight limp to the left when 
walking.  There was no ankylosis, and the legs were both 
equal in length.  Extension in both knees was zero degrees 
and the veteran denied tenderness during varus-valgus 
maneuver.  There was some tenderness during McMurray test.  
The pertinent diagnosis, and pertinent areas of the "note" 
section, were as follows:

DIAGNOS[I]S:  

Left knee MRI shows joint demonstrates 
small effusion.  Status post at least a 
partial meniscectomy of the lateral 
compartment, the lateral compartment 
shows narrowing.  The lateral meniscus 
remnant demonstrates a current tear of 
the posterior body/horn regions.

...

NOTE: 

... During examination, no subluxation was 
noted.  There is some pain during lateral 
movement, but no subluxation, [or] pain 
during McMurray test.  There is slight 
weakness of the left lower extremity 
compared to the right.  The [veteran] 
guards his movement of his left knee  ... 
[and] is unable to walk on his heels and 
his toes because he is scared of being 
unstable on his left knee.  The [veteran] 
would not even squat, attempted to, but 
stopped because he was worried of having 
pain on the left knee.  ...  The [veteran] 
stopped when the pain is achieved and 
because of [hi]s work of climbing lot of 
stairs and walking a lot causing the 
pain, this would restrict his ability to 
walk for long periods of time.  ... Reports 
that at times, he is not able to keep all 
the four days that he had to work because 
of the fare-up of pain, but [he] bears 
the pain and works, and then for two days 
that he is off he stays and rests his 
knees.  The [veteran] is not able to do 
additional range of motion and stops at 
70 degrees on his left knee.  Note that 
the veteran's ability to obtain and 
retain employment may be difficult if his 
type of pain continues because his work 
requires 12 hours of work.  May need 
vocational rehab to determine what [he] 
can do for gainful employment.  [The 
veteran] has to work to pay his bills.

General legal criteria applicable to all claims for increased 
ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2001).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  See 
38 C.F.R. § 4.59 (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also, the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).

Entitlement to a disability evaluation in excess of 10 
percent for
status post meniscectomy of the left knee

The service-connected status post meniscectomy of the left 
knee is currently rated as 10 percent disabling under 
Diagnostic Code 5257 of the Schedule, which provides for such 
a rating when there is evidence of slight recurrent 
subluxation or lateral instability of the knee.  Higher 
ratings of 20 and 30 percent may be warranted if the 
recurrent subluxation or lateral instability is shown to be 
moderate or severe, respectively.  See 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5257 (2001).

In the present case, there is evidence of occasional 
subluxation and feelings of instability and giving way when 
the veteran bends his knee backwards.  However, no lateral 
instability was noted on objective testing in September 2000 
and there was no subluxation of the knee on VA examination in 
February 2002.  The veteran's complaints of subluxation and 
instability notwithstanding, the clinical data does not 
reflect more than slight impairment manifested by instability 
and subluxation.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a higher evaluation for status 
post meniscectomy of the left knee are not met or 
approximated.

Entitlement to a disability evaluation in excess of 10 
percent for
arthritis of the left knee

Degenerative arthritis, including osteoarthritis, shall be 
rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint, or joints, involved.  
Only when there is no limitation of motion due to the 
arthritis, or when the limitation of motion is 
noncompensable, shall the RO consider assigning ratings of 10 
or 20 percent specifically under Diagnostic Code 5003 of the 
Schedule.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5003 (2001).

Since, in the present case, there is objective evidence of 
limitation of motion in the veteran's left knee, the 
arthritis of the left knee has been rated under Diagnostic 
Code 5260 of the Schedule, which addresses limitation of 
flexion of a knee.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5260 (2001).  The 10 percent rating that is currently in 
effect is warranted, under Diagnostic Code 5260, when the 
flexion of the leg is limited to 45 degrees, and, under 
Diagnostic Code 5261, if it is shown that the extension is 
limited to 10 degrees.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5260, 5261 (2001).

A 20 percent rating would be warranted if the flexion of the 
leg were limited to 30 degrees (under Diagnostic Code 5260), 
or if its extension were limited to 15 degrees; while a 30 
percent rating would be warranted if the flexion and 
extension of the leg were limited to 15 and 20 degrees, 
respectively.  Higher ratings of 40 and 50 percent would also 
be warranted for limitation of the extension of the leg to 30 
or 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5260, 5261 (2001).

At the outset, the Board must point out that the primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Francisco, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans 
Appeals), stated that although a rating specialist was 
directed to review the recorded history of a disability in 
order to make an accurate evaluation, the regulations did not 
give past medical reports precedence over current findings.  
Francisco, 7 Vet. App. at 58.  Hence, for purposes of 
application of the schedular criteria, the Board has assigned 
in this case the greater weight of probative value to the 
recent VA compensation examinations conducted in 2001 and 
2002.  These recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31, 34-35 (1999).

In the case at hand, the above mentioned VA medical 
examination reports conducted in the years 2001 and 2002 
reveal left leg flexion from zero to 70 and 85 degrees, with 
normal (i.e., accomplished to zero degrees) extension.  Thus, 
it is not shown that the service-connected arthritis of the 
left knee currently is productive of limitation of flexion to 
45 degrees, or less, or limitation of extension to 10 
degrees, or more.  Still, the veteran has been assigned a 
compensable evaluation for the arthritis in the left knee.  
There is objective evidence in the record demonstrating that 
the veteran's left knee is painful and weak, with a slightly 
unsteady gait and a slight limp to the left while walking, 
and that the veteran guards the movements of his left knee.  
The veteran has also reported fatigability and lack of 
endurance.  However, weakness of the left knee was described 
as slight during the February 2002 VA examination and 
bilateral calluses on the feet and similar shoe wear patterns 
on both feet suggest that any limp is not severe.  Even 
during flare-ups of pain, the veteran is ordinarily able to 
complete his work assignments and rest his knee during days 
off.  Even after  taking into consideration the additional 
functional impairment of the left knee caused by pain, 
weakness, fatigability, etc., as required by DeLuca, it is 
not shown that the arthritis warrants more than a minimal 
compensable evaluation.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

In view of all of the above, the Board concludes that the 
criteria for entitlement to a disability evaluation in excess 
of 10 percent for arthritis of the left knee are not met.  An 
increased rating based on reasonable doubt is not warranted 
either because the evidence in this case is not so evenly 
balanced as to allow application of the benefit of the doubt 
rule, as required by law and VA regulations.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).



Entitlement to a compensable disability evaluation for 
hemorrhoids

The service-connected hemorrhoids are currently rated as 
noncompensable under Diagnostic Code 7336 of the Schedule, 
which mandates such rating when there is evidence of mild or 
moderate internal or external hemorrhoids.  Large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, would warrant a 10 
percent, while hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures, would warrant a 20 
percent rating. See 38 C.F.R. § 4.114, Part 4, Diagnostic 
Code 7336 (2001).

In the present case, the record shows that the veteran has 
reported that he does not have much problem with his 
hemorrhoids, and has denied any recent bleeding.  
Objectively, there are no signs of fissures or bleeding, 
there is good, intact sphincter control, the anus and rectum 
are both "intact," and there is no evidence of thrombosed 
hemorrhoids.  Thus, it is not shown that the service-
connected hemorrhoids are currently large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences, or that they are manifested by 
persistent bleeding and secondary anemia, or with fissures or 
that these symptoms are nearly approximated.

In view of the above, the Board concludes that the criteria 
for entitlement to a compensable disability evaluation for 
hemorrhoids are not met or approximated.  An increased rating 
based on reasonable doubt is not warranted either because the 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule, as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2001).



ORDER

1.  A disability evaluation in excess of 10 percent for 
status post meniscectomy of the left knee is denied.

2.  A disability evaluation in excess of 10 percent for 
arthritis of the left knee is denied.

3.  A compensable disability evaluation for hemorrhoids is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

